The defendant was convicted of the offense of unlawfully possessing whisky which did not bear the revenue tax stamps required by law. His motion for new trial, containing only the general grounds, was overruled, and that judgment was assigned as error. The testimony of the sheriff of the county, the only witness in the case, amply authorized the verdict; and the defendant's statement to the jury, denying that the whisky was in his possession, was evidently disbelieved by the jury.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                          DECIDED MAY 13, 1942.